Exhibit 10.33

MANUFACTURING SERVICES AGREEMENT

Among

NABI BIOPHARMACEUTICALS,

BIOTEST PHARMACEUTICALS CORPORATION

And

BIOTEST AG



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1. DEFINITIONS    1 2. SCOPE OF WORK; ORDERS FOR PRODUCTS    5 3.
PROGRAM PERFORMANCE    8 4. PROGRAM MATERIALS    9 5. USE OF SUBCONTRACTORS    9
6. COMPLIANCE WITH GOVERNMENT REGULATIONS    10 7. RESIDUAL ACTIVITIES    11 8.
COMPENSATION    11 9. CHANGE ORDERS    12 10. CONFIDENTIAL INFORMATION/LEGAL
PROCEEDINGS    12 11. TRANSFER TO SUCCESSOR MANUFACTURER    14 12. INVENTIONS
AND PATENTS; TECHNOLOGY TRANSFER    14 13. INDEPENDENT CONTRACTOR    15 14.
INSURANCE    15 15. SHIPPING; RISK OF LOSS; INSPECTION    16 16. DEFAULT    17
17. DISPUTE RESOLUTION    17 18. INDEMNIFICATION; LIMITATION OF LIABILITY    18
19. REPRESENTATIONS, WARRANTIES AND COVENANTS    22 20. FORCE MAJEURE    23 21.
USE OF NAMES    24 22. TERM; TERMINATION    24 23. MISCELLANEOUS    25

 

Exhibit A    Products Exhibit B    Manufacturing Cost Classification
Appendix 1-1    Initial Scope Appendix 2    Pre-Approved Subcontractors

 

- i -



--------------------------------------------------------------------------------

MANUFACTURING SERVICES AGREEMENT

This MANUFACTURING SERVICES AGREEMENT, effective as of December 4, 2007 (the
“Effective Date”), is entered into by and among NABI BIOPHARMACEUTICALS, a
Delaware corporation (“Nabi”), having its principal place of business at 12276
Wilkins Avenue, Rockville, MD 20852, BIOTEST PHARMACEUTICALS CORPORATION, a
Delaware corporation (“Biotest”), having its principal place of business at 5800
Park of Commerce Boulevard, Boca Raton, Florida 33487, and solely for purposes
of Section 23(k), BIOTEST AG, a company organized under the laws of Germany
(“Biotest AG”, and with Nabi and Biotest, each a “Party”, and collectively the
“Parties”).

WHEREAS, on September 11, 2007, Nabi, Biotest and Biotest AG, entered into that
certain Asset Purchase Agreement (the “Asset Purchase Agreement”), pursuant to
which, simultaneously herewith, Biotest is purchasing assets used in, necessary
for or related to Nabi’s biologics strategic business unit, including Nabi’s
vaccine manufacturing facility located in Boca Raton, Florida (the “Facility”),
as and to the extent set forth in the Asset Purchase Agreement;

WHEREAS, Nabi now desires Biotest to perform certain manufacturing services
previously performed by Nabi at the Facility and to perform additional
manufacturing services at the Facility in accordance with the terms of this
Agreement and any executed Scope (as hereinafter defined), and Biotest desires
to perform such services on behalf of Nabi;

WHEREAS, Nabi also desires that, upon the request of Nabi, Biotest transfer to
Nabi, a Nabi Affiliate or a to-be-identified Third Party manufacturer certain
materials and information related to the Products, Program and Process to enable
Nabi or such third-party manufacturer to perform the manufacturing services
performed hereunder by Biotest;

NOW, THEREFORE, in consideration of the above statements and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the Parties hereto agree as follows:

1. DEFINITIONS.

Terms defined elsewhere in this Agreement shall have the meanings set forth
therein for all purposes of this Agreement unless otherwise specified to the
contrary. The following terms shall have the meanings set forth below in this
Section 1:

“Action” means any claim, action, suit, arbitration, inquiry, audit, proceeding
or investigation by or before any Governmental Authority, arbitrator or arbitral
panel.

“Affiliate(s)” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, a Person shall be
deemed, in any event, to “control” another Person if it owns or controls,
directly or indirectly, more than twenty-five percent (25%) of the voting equity
securities of the other Person.

 

- 1 -



--------------------------------------------------------------------------------

“Agreement” means this document as signed by the Parties including the Scope and
any referenced attachments and any amendments to this document.

“Batch” means a Lot of Drug Substance.

“Batch Record” means a complete manufacturing record for a Batch generated by
Biotest in the same manner as generated by Nabi prior to the Effective Date or
approved by Nabi and made concurrently with the performance of each step of the
production process for the Drug Substance, Drug Substance testing, and Lot
release data, such that successive steps in such processes may be traced.

“Binding Portion” has the meaning set forth in Sections 2(b)(i), 2(b)(ii) and
2(c)(i).

“Biotest Confidential Information” means any information, business, technical or
financial data related to a Program that is provided by Biotest to Nabi.

“Biotest Indemnitees” has the meaning set forth in Section 18(b).

“Biotest IP” has the meaning set forth in Section 12(a).

“Biotest Program Manufacturing Know-How” has the meaning set forth in
Section 12(a).

“Biotest SOP” means the written standard operating procedures (SOPs) and methods
of Biotest, as the same may be amended, in Biotest’s sole discretion, from time
to time with reasonable prior notice to Nabi, but in any event, such SOPs will
comply with all applicable laws in the United States.

“Business Day” means any day other than a Saturday, Sunday or a legal holiday
under the laws of the State of New York.

“Certificate of Analysis” means a document signed by an authorized
representative of Biotest, describing the Specifications for, and testing
methods applied to, any Drug Substance, samples or other Materials, and the
results thereof.

“cGMP” means current good manufacturing practices, as specified in regulations
promulgated from time to time by the FDA for the manufacture and testing of
pharmaceutical products.

“Claim” means any claim, complaint, charge, action, proceeding, dispute,
investigation, lawsuit, demand or assessment.

“Debarred Entity” means an entity that has been debarred by the FDA pursuant to
21 U.S.C. § 335(a) or (b).

 

- 2 -



--------------------------------------------------------------------------------

“Debarred Individual” means an individual that has been debarred by the FDA
pursuant to 21 U.S.C. § 335(a) or (b).

“Drug Product” means the final dosage form pharmaceutical product containing
Drug Substance that Nabi or its Affiliates will use for clinical trials or for
commercial supply, as applicable.

“Drug Substance” is any bulk purified Product produced using the Materials and
the Process.

“Facility” has the meaning provided in the Recitals.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“GAAP” means United States generally accepted accounting principles as in effect
as of the Effective Date.

“Losses” means, with respect to any Claim, all losses, expenses, obligations and
other liabilities or other damages (whether absolute, accrued, contingent, fixed
or otherwise, or whether known or unknown, or due or to become due or
otherwise), diminution in value, monetary damages, fines, fees, penalties,
interest obligations, deficiencies, losses and expenses (including amounts paid
in settlement, interest, court costs, costs of investigators, fees and expenses
of attorneys, accountants, financial advisors and other experts, and other
expenses of litigation).

“Lot” means the Drug Substance produced in a single Production Run of the size
specified in the applicable Scope with respect to the particular Drug Substance,
which may be contained in one or more containers thereof.

“Materials” means any item necessary to produce Drug Substance using the Process
other than the technical information and intellectual property provided by Nabi
pursuant to Sections 4(a) and 4(b).

“Modification” has the meaning set forth in Section 9.

“Nabi Confidential Information” means any information, business, technical or
financial data related to a Program that is provided by Nabi to Biotest.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust
or joint venture, or a governmental agency or political subdivision thereof.

“Process” means (i) the production methods, purification processes and other
know-how as provided by Nabi for use by Biotest in the manufacture of Drug
Substance, and (ii) any modifications, enhancements or improvements to such
methods or processes that may be made by Biotest, its employees, agents,
consultants or contractors, solely or jointly with Nabi, from time-to-time that
are

 

- 3 -



--------------------------------------------------------------------------------

generated by Biotest as a result of performing the activities described in this
Agreement (though Biotest will promptly notify Nabi of, and obtain consent of
Nabi for, any material modifications, enhancements or improvements).

“Process Consumables” means raw materials, filters, membranes, disposable
analytical test kits, tubing, filling needles, disposable bags, disposable
glass/plasticware, cleaning supplies and other changeover parts consumed during
the manufacture of Drug Substance.

“Product” means any of the biopharmaceutical products described on Exhibit A.

“Product-Dedicated Equipment” means equipment, if any, that is acquired by
Biotest after the Effective Date with Nabi’s approval and at Nabi’s sole
expense, in accordance with this Agreement, to be used by Biotest solely for the
manufacture of Drug Substance pursuant to a Scope under this Agreement.

“Product Invention” means any improvement or invention relating to a Product
that is discovered by Biotest, its employees, agents, consultants or
contractors, solely or jointly with Nabi, solely in connection with the
activities described in this Agreement.

“Production Run” means a full production of a Product pursuant to a Program,
from fermentation through Drug Substance.

“Program” means the services to be performed by Biotest for Nabi as described in
a particular Scope.

“Quality Agreement” has the meaning set forth in Section 3(c).

“Representatives” means, with respect to any Person, the directors, officers,
managers, employees, independent contractors, agents or consultants of such
Person.

“Scope” means a detailed scope-of-work document entered into by the Parties for
the performance by Biotest of certain services on behalf of Nabi relating to
Drug Substance, which shall be governed by, made part of, and be subject to this
Agreement as an appendix hereof.

“Specification” means the requirements for tests, analysis, test procedures and
acceptable test results to which Drug Substance, raw materials and excipients
shall conform as set forth in a Scope, as amended from time-to-time by mutual
consent of the Parties, which consent shall not be unreasonably withheld.

“Third Party” means any Person other than Nabi, Biotest and their respective
Affiliates.

 

- 4 -



--------------------------------------------------------------------------------

2. SCOPE OF WORK; ORDERS FOR PRODUCTS.

(a) Scopes. From time to time, the Parties will prepare and enter into detailed
Scopes for a Program. The Scopes shall be prepared by Nabi with Biotest’s
cooperation and shall be subject to the final approval of Biotest, which shall
not be unreasonably withheld, and shall be attached as an Appendix 1 to this
Agreement. The first Scope document (“Scope #1”) shall be delivered to Biotest
within thirty (30) days following the Effective Date and shall be attached
hereto as Appendix 1-1. Each additional Scope, if any, shall be sequentially
numbered (i.e., Scope #2, Scope #3, etc.) and shall be attached as an additional
appendix and numbered as follows: Appendix 1-2, Appendix 1-3, etc.; provided,
however, that no additional Scopes shall be executed within the first twelve
(12) calendar months following the Effective Date. Biotest will perform the
services for Nabi in accordance with each executed Scope. Each Scope will
specify the relevant Products, Program design, estimated duration of a Program
and Production Runs, and all other matters pertinent to completion of such
Program, and will be deemed to be a part of this Agreement and incorporated
herein by reference. Any Scope may be amended from time-to-time with the mutual
agreement of the Parties as described in Section 9. To the extent that any
provision of this Agreement conflicts with a Scope, the terms and provisions of
the applicable Scope will apply with respect to the subject matter contained
within such Scope.

(b) Forecasts and Purchase Orders. During the Term the parties will undertake
the following procedures with respect to submitting forecasts and purchase
orders for Production Runs under a Scope:

(i) Scope #1 Forecast and Related Purchase Orders. Nabi will include as part of
Scope #1 Nabi’s proposed forecast for the first twelve (12) calendar months of
Drug Substance to be manufactured under Scope #1 (the “Scope #1 Forecast”),
which Scope #1 Forecast shall include all Production Runs scheduled to take
place in the first twelve (12) calendar months following the Effective Date.
Within ten (10) calendar days after delivery of Scope #1, (A) Biotest shall
provide to Nabi a written price quote for Scope #1 setting forth Service Fees
calculated as provided in Section 8 (“Fee Quote”) and (B) Nabi and Biotest will
work together to establish a mutually agreeable Scope #1 Forecast, based on the
quoted Service Fees, for the first twelve (12) calendar months following
delivery of Scope #1. Within ten (10) calendar days of issuance of the agreed
upon Scope #1 Forecast, Nabi will submit to Biotest a binding purchase order for
all Production Runs scheduled to take place during the first three (3) calendar
months of the Scope #1 Forecast. Nabi and Biotest will meet once per month to
discuss the schedule and agree upon any necessary changes. No later than the
fifteenth (15th) day of each calendar month, an additional forecast month will
be agreed upon and added in order to provide a rolling twelve (12) month
forecast. Each Party agrees to use reasonable efforts to agree upon each
additional forecast month and, upon a failure to agree, Nabi will determine such
additional month’s forecast. In the event of a failure of the parties to meet
and agree on an additional forecast month, the then fourth (4th) month of the
current forecast will not become a Binding Portion (as defined below) until ten
(10) calendar days after Nabi receives written notice from Biotest that such
month’s forecast will become a Binding Portion at such time, in order to provide
Nabi with an opportunity to alter such forecast month, subject to Section 2(c)
below. Biotest shall

 

- 5 -



--------------------------------------------------------------------------------

notify Nabi in writing Nabi will submit to Biotest additional binding purchase
orders, on a monthly basis no later than the fifteenth (15th) day of the
calendar month, for Production Runs scheduled to occur on the current forecast
within the next three (3) calendar months, provided the purchase orders covering
such Production Runs have not been canceled as permitted by Section 22 of this
Agreement. Each subsequently submitted purchase order shall include Production
Runs scheduled to take place during the three (3) calendar months following the
month in which it is submitted. Such three (3) calendar month period of any
Forecast following the month in which a purchase order is submitted is referred
to hereinafter as a “Binding Portion” of each Forecast.

(ii) Forecasts and Purchase Orders for Subsequent Scopes. Included in each
subsequent Scope will be Nabi’s written forecast for the first twelve
(12) calendar months of Drug Substance to be manufactured under such Scope (a
“Scope Forecast”). No subsequent Scope will be executed within the first twelve
(12) months following the Effective Date. Within ten (10) calendar days of the
date of agreement by the Parties on such Scope, (A) Biotest shall provide to
Nabi a Fee Quote for such Scope and (B) Nabi and Biotest will work together to
establish a mutually agreeable Scope Forecast based on the quoted Service Fees
for the first twelve (12) calendar months following delivery of such Scope.
Within ten calendar (10) days of issuance of the agreed upon Scope Forecast,
Nabi will submit to Biotest a binding purchase order for all Production Runs
scheduled to take place during the first three (3) calendar months of such Scope
Forecast. Nabi and Biotest will meet once per month to discuss the schedule and
agree upon any necessary changes. No later than the fifteenth (15th) day of each
calendar month, an additional forecast month will be added in order to provide a
rolling twelve (12) month forecast. Each Party agrees to use reasonable efforts
to agree upon each additional forecast month and, upon a failure to agree, Nabi
will determine such additional month’s forecast. In the event of a failure of
the parties to meet and agree on an additional forecast month, the then fourth
(4th) month of the current forecast will not become a Binding Portion (as
defined below) until ten (10) calendar days after Nabi receives written notice
from Biotest that such month’s forecast will become a Binding Portion at such
time, in order to provide Nabi with an opportunity to alter such forecast month,
subject to Section 2(c) below. Nabi will submit to Biotest additional binding
purchase orders, on a monthly basis, no later than the fifteenth (15th) day of
the calendar month, for additional Production Runs scheduled to occur on the
current forecast within the next three (3) calendar months, provided the
purchase orders covering such Production Runs have not been canceled as
permitted by Section 22 of this Agreement. Each subsequently submitted purchase
order shall include Production Runs scheduled to take place during the three
(3) calendar months following the month in which it is submitted. Such three
(3) calendar month period of any Forecast following the month in which a
purchase order is submitted is referred to hereinafter as a “Binding Portion” of
each Forecast.

(c) Binding Purchase Orders.

(i) If, in any rolling twelve (12) month forecast provided under Scope #1 or any
subsequent Scope, no Drug Substance is forecast to be manufactured in any of the
fourth (4th), fifth (5th) and sixth (6th) months of such rolling twelve
(12) month forecast, then such forecast of Drug Substance for such fourth (4th),
fifth (5th) and sixth (6th) months shall be firm and binding on Biotest and
Nabi,

 

- 6 -



--------------------------------------------------------------------------------

and constitute a Binding Portion of such Forecast. Each rolling twelve
(12) month forecast. Each subsequent rolling twelve (12) month forecast
delivered under Scope #1 and any subsequent Scope shall continue to reflect,
without alteration, any Binding Portions of any forecast amounts of Drug
Substance.

(ii) During the term of this Agreement, if the aggregate number of Production
Runs for any three (3) calendar month period in any rolling twelve (12) month
forecast increases the forecast number of Production Runs for such three
(3) calendar month period from any prior rolling twelve (12) month forecast by
more than two (2) Production Runs over such three (3) calendar month period;
Biotest shall not be obligated to complete such excess Production Runs beyond
such two (2) additional Production Runs, but may complete such excess Production
Runs beyond such two (2) additional Production Runs in Biotest’s sole
discretion.

(iii) Nabi may notify Biotest at any time in writing of an increase or decrease
in any forecast other than any Binding Portion of any forecast and such increase
or decrease shall be binding on the parties subject to, in the case of an
increase, the limitation in Section 2(c)(ii) above, and in the case of a
decrease, that for any three (3) calendar month period in any rolling twelve
(12) month forecast, other than a termination pursuant to Section 22, Nabi may
only decrease the forecast number of Production Runs for any three (3) calendar
month period from any prior rolling twelve (12) month forecast by no more than
two (2) Production Runs over such three (3) calendar month period.

(iv) The forecast number of Production Runs for any Binding Portion in any
rolling twelve (12) month forecast shall not deviate whatsoever from the
forecast number of Production Runs set forth for such Binding Portion in the
immediately preceding rolling twelve (12) month forecast. If Nabi fails to order
at least the number of Production Runs forecast in any Binding Portion, then
Nabi shall be obligated to compensate Biotest for such shortfall in accordance
with the Service Fees set forth in the applicable Scope.

(iv) The Service Fees for any purchase order for Production Runs shall be
determined in accordance with, and shall be payable at the times set forth in,
Section 8 of this Agreement.

(d) Program Development. The Parties shall consult in developing a Program
design in a manner consistent with United States regulatory guidelines,
including cGMP. Biotest does not represent or warrant that any Program and/or
any Program results will result in obtaining marketing approval for the Drug
Substance or Drug Product at the time of submission of a Program’s results to
such agencies.

(e) Nabi Technical Information. Biotest’s performance of a Program will be based
on Biotest SOP and technical information provided by or for Nabi. This
information will be incorporated into Program documents (Batch Records,
Specifications, etc.) that will be approved by Nabi prior to use by Biotest. The
Parties agree that these Program documents will form the sole basis upon which
manufacturing runs will be performed.

 

- 7 -



--------------------------------------------------------------------------------

(f) Ongoing Meetings. In addition to routine Program meetings, senior
representatives of the Parties shall meet on an occasional basis or as
necessary, the first meeting being no later than one (1) month from the
effective date of a particular Scope, to review progress of a Program relative
to the Scope and to agree on any necessary changes to the Scope. Any
disagreement between the Parties concerning a Scope (including, without
limitation, the failure of the Parties to agree upon any necessary changes to
the Scope) shall be resolved in accordance with the dispute-resolution
procedures set forth in Section 17 hereof.

(g) Allocation of Manufacturing Capacity. Biotest will allocate fifty percent
(50%) of its vaccine manufacturing capacity in the Facility, calculated on an
average monthly basis, to the production of the Products, provided that the
specific elements (e.g., scheduling of specific manufacturing functions and
processes) of such allocation will be set forth in the Scopes.

3. PROGRAM PERFORMANCE.

(a) Subject to Section 2(f), Biotest shall provide the Facility, Materials and
staff necessary to complete a Program as provided in a particular Scope, as it
may be modified as provided herein, in accordance with the terms of this
Agreement.

(b) Biotest will appoint a Biotest representative (the “Program Manager”) to be
responsible for oversight of a Program pursuant to a Scope by Biotest. The
Program Manager will coordinate performance of a Program with a representative
designated by Nabi (the “Nabi Representative”), which representative shall have
responsibility over all matters relating to performance of a Program on behalf
of Nabi. Unless otherwise agreed in a Scope, or mutually agreed to by the
Parties, all communications between Biotest and Nabi regarding the conduct of a
Program pursuant to a Scope shall be addressed to or routed through the Program
Manager and Nabi Representative. Biotest may, at its option, substitute the
Program Manager during the course of a Program, on the condition that the
substitute Program Manager is reasonably acceptable to Nabi, which acceptance
will not be unreasonably withheld, delayed or conditioned. Nabi may, at its
option, substitute the Nabi Representative during the course of a Program.

(c) The parties have prepared and executed a detailed document (“Quality
Agreement”) specifying the quality and regulatory procedures and
responsibilities of the parties hereunder with respect to the manufacture of
Drug Substance.

(d) Biotest shall produce Drug Substance in accordance with the applicable Scope
and use commercially reasonable efforts to cooperate with Nabi or its contractor
in connection with filling and finishing of the Product.

 

- 8 -



--------------------------------------------------------------------------------

4. PROGRAM MATERIALS.

(a) Under any Scope, Nabi is responsible for providing Biotest with reference
standards as necessary to perform the Program as specified in a particular
Scope, as well as all documentation and such other data (including any necessary
Process documentation) as may be necessary for Biotest to perform a Program as
specified in a particular Scope and to apprise Biotest of the stability of the
Process characteristics, proper storage, and manufacturing and safety
requirements including, without limitation, the Certificate of Analysis and/or
Material Safety Data Sheet, if applicable, relating to a Drug Substance and
reference standards as specified in a relevant Scope.

(b) Nabi hereby grants to Biotest a non-exclusive, royalty-free license, with no
right to grant sublicenses other than to permitted subcontractors, of any
intellectual property of Nabi or its Affiliates necessary for the manufacture of
Drug Substance under this Agreement, including but not limited to the Process,
and the provision of any other products or services required under this
Agreement. Such license is limited and is exclusively for the purpose of the
manufacturing of Drug Substance hereunder at the Facility and the provision of
any other products or services required under this Agreement, and shall
terminate automatically and without further action by the Parties on the
termination of this Agreement.

(c) Nabi shall supply to Biotest, in a timely manner and at no charge to
Biotest, sufficient quantities of hapten for use in and completion of a Program
and each manufacturing run. Biotest shall procure, subject to Section 8(c) and
expect as otherwise set forth herein, all Materials, including Process
Consumables, necessary for use in and completion of a Program and each
manufacturing run all of which will comply with the Specifications; provided
however, that until a Drug Substance has been through at least three (3) at
scale Production Runs , the resulting Batch is required to comply with the Batch
Records, Process, and Biotest SOPs only and shall not be required to comply with
the Specifications applicable thereto. Only after a Drug Substance has completed
three (3) at scale Production Runs must the resulting Batch comply with the
applicable Specifications.

(d) Upon completion of each Program and/or termination of this Agreement,
(i) unless otherwise agreed in writing by the Parties, the applicable
Product-Dedicated Equipment will be returned to Nabi or its designee, at Nabi’s
expense and (ii) any remaining samples, Materials, Drug Product or Drug
Substance, or other substances, documentation or data provided to Biotest or
produced by Biotest under this Agreement and solely related to the applicable
Drug Product or Drug Substance will be delivered, at Nabi’s request, to Nabi or
its designee, or, if not so requested by Nabi, either retained by Biotest in
compliance with applicable regulatory requirements or destroyed/disposed of by
Biotest, in Biotest’s discretion.

5. USE OF SUBCONTRACTORS.

(a) Biotest reserves the right to employ subcontractors from time-to-time to
undertake certain activities related to a Program. All such subcontractors will
be pre-approved by Nabi, such approval not to be unreasonably withheld or
delayed. All approved

 

- 9 -



--------------------------------------------------------------------------------

subcontractors for a Program will perform services under a separate written
agreement. A list of the pre-approved subcontractors as of the Effective Date is
attached hereto as Appendix 2. Biotest will ensure that each written agreement
with a subcontractor for a Program contains (i) obligations of confidentiality
and non-use consistent with Section 10 of the Agreement, (ii) obligations
regarding compliance with laws consistent with Sections 19(h), 19(i) and any
Scope-specific terms which are mutually agreed to by the Parties in writing, and
(iii) assignments, licenses or similar transfers of intellectual property rights
to the extent any intellectual property rights are vested in the subcontractor
as a result of performing services for Nabi, in each case for the benefit of
Nabi (or for the benefit of Biotest, subject to Section 12). If Biotest’s
written agreements with its subcontractors do not contain these provisions or
Biotest is not able to obtain written agreements, then Biotest will notify Nabi
prior to commencing work with that subcontractor and Biotest will not commence
work with that subcontractor for a Program until Nabi provides its consent. Nabi
will be responsible for delays to the performance of a Program resulting from
Nabi unreasonably delaying, conditioning or hindering this consent. No
subcontracting arrangement will relieve Biotest of its obligations under this
Agreement, and Biotest shall remain primarily liable for the performance of all
obligations delegated to any subcontractor, provided, however, that if a
subcontractor agrees in writing that Nabi is and shall be a Third Party
beneficiary of the applicable service agreement(s) between Biotest and such
subcontractor, with full right of enforcement, then Biotest shall not be liable
for any breach of this Agreement caused by subcontractor.

(b) Biotest will not be held responsible or liable for the performance of any
Third Party retained directly by Nabi or its Affiliates to perform services
related to a Program, including, without limitation, any distributors,
consultants and testing entities.

6. COMPLIANCE WITH GOVERNMENT REGULATIONS.

(a) Biotest will perform each Program in accordance with each applicable Scope.
Biotest will comply with applicable government regulatory requirements
concerning cGMP appropriate to a particular Program.

(b) Should such government regulatory requirements concerning cGMP applicable to
a Program be changed or Nabi require Biotest to comply with regulatory
requirements other than those of the United States or states in the European
Union, Biotest will comply with the new requirements or foreign requirements, as
applicable, subject to the remaining terms of this Section 6(b). In the event
that compliance with such new or foreign regulatory requirements necessitates,
in the reasonable discretion of Biotest, a change in the Scope or a Program or
the cost of the products or services provided by Biotest, Biotest will submit to
Nabi a revised technical and cost estimate proposal for Nabi’s acceptance.
Unless the parties agree to a revised Scope or Program or cost estimate, as the
case may be, Biotest will not be obligated to continue to perform the Scope or a
Program or provide such products or services as Nabi has requested that it be
revised.

 

- 10 -



--------------------------------------------------------------------------------

7. RESIDUAL ACTIVITIES.

Biotest will complete scheduled residual activities as requested by Nabi
relating to two (2) NicVAX Drug Substance Batches. Such activities shall be
performed by Biotest without charge and in a manner consistent with Nabi’s SOPs
and practices prevailing prior to the Effective Date.

8. COMPENSATION.

(a) Biotest shall be paid service fees (the “Service Fees”) to perform the
services set forth in each Scope, in an amount equal to Biotest’s cost to
manufacture the Drug Substance as described in such Scope, calculated in
accordance with GAAP in substantially the same manner as calculated by Nabi
prior the Effective Date, in accordance with the manufacturing cost
classification as outlined in Exhibit B, which exhibit shall be prepared by the
Parties within thirty (30) days of the Effective Date, but specifically
excluding depreciation, amortization and other non-cash items. The parties shall
refer to the manufacturing cost classification, set forth in Exhibit B, for an
example of the manner in which the manufacturing costs are to be calculated
hereunder.

(b) The Parties shall agree on estimated Service Fees for each Production Run in
each Scope, provided that any estimate of Service Fees, to the extent made in
good faith, will not be binding for any purpose, and Biotest shall be relieved
of its obligations hereunder with respect to such Production Run in the event of
failure of the Parties to agree thereon.

(c) In the event that the Parties agree that the existing equipment is
insufficient to produce the Products without further investment and efforts in
process development, Biotest will acquire, at Nabi’s sole cost and expense and
after Nabi’s prior written approval, any additional equipment necessary to
produce the Products in accordance with a Program. In the event that Nabi does
not approve of such acquisition of additional equipment, Biotest shall have no
obligation to produce Products with the existing equipment that the Parties
agree is insufficient. Any portion of the cost of any Product-Dedicated
Equipment purchased for such Program will be included in the Service Fee.

(d) Payments shall be made to an account designated by Biotest and are due
thirty (30) days from the date of receipt of invoice, except that the Service
Fees’ payments are due at the times indicated in the relevant Scope. Late
payments are subject to an interest charge of one percent (1%) per month.

(e) No more than once every twelve (12) months and no later than sixteen
(16) months after receipt by Nabi of the relevant invoice, Biotest shall permit
an independent auditor appointed by Nabi, and reasonably acceptable to Biotest,
to conduct an audit of Biotest’s applicable books and records relating to costs
to manufacture Drug Substance for the sole purpose of determining whether the
correct Service Fees have been charged to or paid by Nabi hereunder. The audits
must be conducted upon reasonable advance notice during the regular business
hours and in a manner not to interfere unduly with Biotest’s operations. If any
audit of Biotest’s

 

- 11 -



--------------------------------------------------------------------------------

invoices or other records reveals any variance from any invoice to Nabi, Biotest
shall immediately refund any excess payment received from Nabi. In addition, if
any audit reveals that Nabi has been overcharged by more than three percent
(3%) for the period audited, Biotest shall bear the reasonable-costs and
expenses of the independent auditor incurred in conducting the audit. Otherwise,
Nabi shall bear all costs and expenses of such audit.

9. CHANGE ORDERS.

(a) In the event that the Parties’ expectations regarding Scope and Program
design and objectives, timing, capital expenditure requirements, if any, and
other matters relating to the completion of a Program as set forth in a Scope
change in any material respect due to events outside the reasonable control of
the Parties, including, without limitation, the events described in Section 20
or changes to any applicable laws, rules or regulations, such that such
Program’s objectives cannot be achieved based on such expectations (each being,
a “Modification”), then the Scope may be amended as provided in subsection (b)
of this Section 9.

(b) In the event a Modification is identified by Nabi or by Biotest, the
identifying Party shall notify the other Party as soon as is reasonably
possible. The identifying Party shall provide the other Party with a change
order containing the Modifications and an estimate of the required adjustments
to the estimated Service Fees within ten (10) business days of receiving or
delivering such notice (the “Change Order”). The consent of the other Party
shall not unreasonably be withheld. The other Party shall respond in writing to
such Change Order promptly. If the other Party does not approve such Change
Order and has not terminated this Agreement, the relevant Scope and Program in
accordance with Section 22, but wants such Program to be modified to take into
account the Modification, then Nabi and Biotest shall use commercially
reasonable efforts to agree on a Change Order that is mutually acceptable.
Biotest shall not commence work with respect to a Change Order unless authorized
in writing. Any disagreement between the Parties concerning a Change Order
(including, without limitation, the failure of the Parties to agree upon a
mutually acceptable Change Order) shall be resolved in accordance with the
dispute-resolution procedures set forth in Section 17 hereof.

10. CONFIDENTIAL INFORMATION/LEGAL PROCEEDINGS.

(a) Biotest will not disclose, without Nabi’s written permission, Nabi
Confidential Information to any Third Party or use any Nabi Confidential
Information for any purpose other than the performance of Programs under this
Agreement. Notwithstanding the foregoing, Biotest may disclose Nabi Confidential
Information (i) to an Affiliate of Biotest that is under a similar obligation to
keep such information confidential; or (ii) to a subcontractor of Biotest that
has been pre-approved pursuant to Section 5(a) above and that is under a similar
obligation to keep such information confidential. Biotest may also make
disclosures of Nabi Confidential Information to the extent required by any law,
rule, regulation, order decision, decree, subpoena, applicable stock exchange,
exchange regulation or other legal process to be disclosed; provided, that if
such disclosure is required by law or applicable regulation, Biotest

 

- 12 -



--------------------------------------------------------------------------------

will make all reasonable efforts to notify Nabi as applicable, promptly prior to
any disclosure to permit Nabi to comment on or, if applicable, oppose such
disclosure by appropriate legal action at its sole cost and expense and, in any
event, will make only such disclosures as are necessary to comply with the
applicable order, law or regulation. The foregoing obligations of
confidentiality and non-use will not apply with respect to any Nabi Confidential
Information that: (i) is or becomes publicly available other than as a result of
a breach of this Agreement by Biotest; (ii) is disclosed to Biotest by a Third
Party which Biotest reasonably believes is entitled to disclose it without
restriction; (iii) is already known to Biotest as shown by its prior written
records other than through Nabi; or (iv) is independently developed by Biotest
without the use of Nabi Confidential Information, as evidenced by
contemporaneous written records.

(b) Nabi will not disclose, without Biotest’s written permission, Biotest
Confidential Information to any Third Party or use any Biotest Confidential
Information for any purpose other than the performance of Programs under this
Agreement. Notwithstanding the foregoing, Nabi may disclose Biotest Confidential
Information (i) to an Affiliate of Nabi that is under a similar obligation to
keep such information confidential; or (ii) to a subcontractor of Nabi that has
been pre-approved by Biotest and that is under a similar obligation to keep such
information confidential. Nabi may also make disclosures of Biotest Confidential
Information to the extent required by any law, rule, regulation, order decision,
decree, subpoena, applicable stock exchange, exchange regulation or other legal
process to be disclosed; provided, that if such disclosure is required by law or
applicable regulation, Nabi will make all reasonable efforts to notify Biotest
as applicable, promptly prior to any disclosure to permit Biotest to comment on
or, if applicable, oppose such disclosure by appropriate legal action at its
sole cost and expense and, in any event, will make only such disclosures as are
necessary to comply with the applicable order, law or regulation. Additionally,
if such disclosure is being made in connection with a filing with the Securities
Exchange Commission, Nabi will use commercially reasonable efforts to obtain
“confidential treatment” for the disclosure and to redact such information as
Biotest may reasonably request. The foregoing obligations of confidentiality and
non-use will not apply with respect to any Biotest Confidential Information
that: (i) is or becomes publicly available other than as a result of a breach of
this Agreement by Nabi; (ii) is disclosed to Nabi by a Third Party which Nabi
reasonably believes is entitled to disclose it without restriction; (iii) is
already known to Nabi as shown by its prior written records other than through
Biotest; or (iv) is independently developed by Nabi without the use of Biotest
Confidential Information, as evidenced by contemporaneous written records.

(c) Biotest will not transfer any Materials, Drug Product or Drug Substance
without Nabi’s written permission to any Third Party unless such transfer is to
a pre-approved subcontractor.

(d) If Biotest shall be obliged to provide testimony or records regarding a
particular Program in any legal or administrative proceeding, then Nabi shall
reimburse Biotest for its reasonable and documented out-of-pocket costs plus a
reasonable hourly fee for its employees or representatives at Biotest’s standard
commercial rates.

 

- 13 -



--------------------------------------------------------------------------------

(e) Notwithstanding the provisions of subsection (b) above, Nabi may only
disclose standard operating procedures used by Biotest that are directly related
to the Process, and the Batch Record to any party manufacturing Drug Substance
or Drug Product on Nabi’s behalf, including to a Third Party that needs to know
such information to manufacture Drug Substance or Drug Product and that agrees
to be bound by the provisions of subsection (b) with respect to such information
and further agrees not to use the information for any other purpose.

11. TRANSFER TO SUCCESSOR MANUFACTURER. As soon as reasonably possible, Nabi
will provide to Biotest, for Biotest’s review and approval, not to be
unreasonably withheld or delayed, a plan for the transition of manufacturing of
Products from Biotest to Nabi and/or to one or more Third Parties or Affiliates
designated by Nabi, which plan shall include the activities set forth in
Sections 11 and 12(d) (the “Transition Plan”). Biotest’s approval of the
Transition Plan shall not be unreasonably withheld. Biotest will use
commercially reasonable efforts to assist Nabi, at Nabi’s request, in
implementing the Transition Plan. In connection with such a transition and
subject to agreement on the Transition Plan, in addition to the technology
transfer described in Section 12(d), Biotest agrees to transfer to Nabi or its
designee, all Drug Substance, Materials, and Product-Dedicated Equipment related
to such Product or Products and for which Nabi has made payment to Biotest
hereunder, and any relevant Program and Process information related to such
Product or Products. Biotest shall provide technical support, share copies of
relevant documentation, such as, validation reports and specifications, share
technical know-how to the extent related to a Program, and allow a Third Party
manufacturer access on reasonable advance notice during regular business hours
and in a manner not to interfere unduly with Biotest’s operations to the
Facility to the extent reasonably required. Biotest shall be compensated by Nabi
for all activities pursuant to this Section 11 in accordance with Section 12(d).

12. INVENTIONS AND PATENTS; TECHNOLOGY TRANSFER.

(a) Biotest shall retain all rights to (i) any manufacturing methods and
processes including, without limitation, any production, purification and
aseptic filling processes, acquired, discovered or developed by Biotest or its
Affiliates prior to the Effective Date (“Biotest IP”), (ii) any inventions, and
enhancements, improvements, or modifications made by Biotest to the Biotest IP
(but excluding any Product Inventions), and (iii) all scientific, technical, or
other information that are generally applicable to the maintenance or operation
of a manufacturing facility or operation of a manufacturing business and that
are generated by Biotest as a result of performing the activities described in
this Agreement (including any enhancements, modifications or improvements
thereto) (“Biotest Program Manufacturing Know-How”). Nabi acknowledges that all
Biotest IP and Biotest Program Manufacturing Know-How is vested in Biotest and,
except as expressly set forth in this Article 12, Nabi shall not have at any
time any right, title, license or interest in or to such Biotest IP or Biotest
Program Manufacturing Know-How.

(b) Nabi shall retain ownership of all intellectual property provided to Biotest
pursuant to Sections 4(a) and (b) of this Agreement, the Process, the
Specifications, and shall own all Product Inventions. Biotest hereby irrevocably
assigns to Nabi and its assigns, and agrees that it shall cause its employees,
independent contractors and Affiliates irrevocably to assign to Nabi and its

 

- 14 -



--------------------------------------------------------------------------------

assigns, all right, title and interest in and to any and all patent, copyright,
trade secret and other proprietary rights with respect to Product Inventions
except as provided in Section 12(a), as well as any causes of action for the
infringement of such proprietary rights. Upon the reasonable request of Nabi,
Biotest shall sign and deliver any assignments or other documents and otherwise
assist Nabi to obtain, maintain, perfect or enforce any of Nabi’s rights under
this Section 12(b).

(c) Biotest hereby grants to Nabi a non-exclusive, worldwide, royalty-free,
sublicensable license to use the information contained in any Biotest SOP used
by Biotest directly in connection with the Process, for use in the manufacture
of the Products.

(d) To the extent requested by Nabi or described in a Scope, Biotest shall
provide commercially reasonable technology transfer assistance services to Nabi
in the event that Nabi transitions any or all of the services provided hereunder
by Biotest to a Third Party manufacturer or to Nabi, including in relation to
the materials transfer described in Section 11. Such technology transfer will
include, if necessary, a fully paid, perpetual, non-sublicensable, non-exclusive
license to use Biotest Program Manufacturing Know-How necessary for the
manufacture of Drug Substance. Unless otherwise provided in a Scope, Nabi shall
compensate Biotest for these transfer assistance services as follows:
(i) services shall be performed on a time and materials basis at Biotest’s cost
to provide such services, and (ii) the cost of reasonable Third Party out of
pocket expenses incurred by Biotest in performing those services.

13. INDEPENDENT CONTRACTOR.

Biotest shall perform each Program as an independent contractor of Nabi and
shall have complete and exclusive control over its Facility, equipment,
employees and agents. Nothing in this Agreement or other arrangements for which
it is made shall constitute Biotest, or anyone furnished or used by Biotest in
the performance of a Program, as an employee, joint venture, partner, or servant
of Nabi. Biotest also agrees that it shall not have any rights to receive any
employee benefits such as health insurance and accident insurance, sick leave or
vacation as are in effect generally for employees of Nabi. Biotest will not
enter into any agreements or incur obligations on behalf of Nabi nor commit Nabi
in any other manner without prior written consent from a duly authorized officer
or representative of Nabi.

14. INSURANCE.

(a) Biotest agrees to maintain standard insurance policies covering the Drug
Substance, Materials and Product-Dedicated Equipment while under control and
care of Biotest, during the performance of any Program, including general
liability insurance in the amount of Two Million Dollars (US $2,000,000) per
occurrence and Five Million Dollars (US $5,000,000) in the aggregate. Nabi
agrees to maintain (i) general liability insurance in the amount of Two Million
Dollars (US $2,000,000) per occurrence and Five Million Dollars (US $5,000,000)
in the aggregate and (ii) clinical trial insurance in the amount of Five Million
Dollars

 

- 15 -



--------------------------------------------------------------------------------

(US $5,000,000) per occurrence and Five Million Dollars (US $5,000,000) in the
aggregate covering the Drug Substance or any harm caused by the Drug Substance.
Upon the commencement of the commercial manufacturing or supply of the Drug
Substance, Nabi will have the appropriate levels of insurance which are
customary to cover the Drug Substance and Drug Product or any harms caused by
the Drug Substance and Drug Product; provided that in no event will such
insurance levels be less than Two Million Dollars (US $2,000,000) per occurrence
and Ten Million Dollars (US $10,000,000) in the aggregate. Each party agrees to
provide evidence reasonably satisfactory to the other party of compliance with
the requirements of this Section 14(a) at the request of such other party.

(b) Prior to the delivery of the Drug Substance under Section 15(a) below,
Biotest shall bear the risk of loss for the alteration, destruction or
contamination of the Drug Substance (a “Destruction”) due to Biotest’s
(i) failure to follow the written instructions provided by Nabi and consistent
with this Agreement, including, but not limited to, the Scope and
Specifications, (ii) failure to follow Biotest’s SOPs, or (iii) Biotest’s gross
negligence or intentional misconduct (each, a “Biotest Failure”) unless and to
the extent that Nabi’s gross negligence or intentional misconduct caused the
Destruction. If the Drug Substance is lost due to any reason other than a
Biotest Failure, then Nabi shall bear the risk of loss therefore.

15. SHIPPING; RISK OF LOSS; INSPECTION.

(a) Biotest shall package for shipment Drug Substance, samples or other
Materials in accordance with Nabi’s written instructions and at Nabi’s expense,
including the procurement of reasonable insurance. Biotest shall not knowingly
ship any Drug Substance, samples or other Materials that do not conform to the
applicable Specifications. Delivery of Drug Substance, samples or other
materials by Biotest will be F.C.A. (Incoterms 2000) the Facility and Nabi shall
bear all packaging, shipping and insurance charges. Subject to the provisions of
Section 14(b) above, title and risk of loss shall transfer to Nabi on transfer
to carrier at the Facility.

(b) Each shipment of Drug Substance shall be accompanied by quality assurance
documents as required under the Quality Agreement, including a Certificate of
Analysis and/or Material Safety Data Sheet, if applicable, attesting to the
compliance of each Batch with Specifications for each of the Drug Substance as
set forth in the relevant Scope. Nabi shall carry out appropriate visual
inspection of the shipment, as well as any other analysis which Nabi may deem
appropriate or necessary, upon receipt. Should it occur that any of the Drug
Substance, or corresponding samples do not meet the stated Specifications, Nabi
shall, as soon as possible and in any case within sixty (60) days after receipt
of shipment, give notice in writing to Biotest specifying in detail the claimed
non-conforming characteristics of the shipment. In the absence of Nabi’s
notification within the said term, Nabi shall be deemed to have accepted such
Drug Substance, or samples. Should Biotest agree that such Drug Substance does
not meet the approved Specifications or it is determined that the Specifications
are not met under the last sentence of this subsection (b), Biotest shall
replace, at its own cost, such Drug Substance and shall use commercially
reasonable efforts to make replacement Drug Substance as soon as practicable
(i.e., Biotest shall use its reasonable commercial efforts to promptly
reschedule production of Drug Substance for

 

- 16 -



--------------------------------------------------------------------------------

Nabi in the soonest available manufacturing slot, including rescheduling its own
production, when all materials necessary for manufacture of Drug Substance are
available). Should Biotest not be in agreement with Nabi’s claim of defect, a
sample of the alleged defective Drug Substance shall be submitted to an agreed
upon independent laboratory and the decision of such laboratory shall be final
and binding for both Biotest and Nabi and the corresponding expense will be paid
by the party found to be in error.

(c) Biotest shall retain representative samples of Drug Substance solely for
record keeping, testing and regulatory purposes, unless additional sampling is
specifically requested by Nabi.

16. DEFAULT.

(a) If Biotest is in default of its obligations under this Agreement or any
Scope, then Nabi shall promptly notify Biotest in writing of any such default.
Biotest shall have a period of thirty (30) days from the date of receipt of such
notice within which to cure such default, or if the default is not capable of
being cured within such thirty (30) day period, then Biotest shall have
commenced actions to cure the default within such period and shall have an
additional sixty (60) days to cure the default. If, however, the default renders
a Production Run unusable, then Biotest shall, at Nabi’s option, either
(1) repeat the relevant Production Run at Biotest’s sole cost as soon as
reasonably practicable or (2) refund any Service Fees paid by Nabi for that
particular Production Run. If Biotest shall fail to cure such default within the
specified cure period, and such default constitutes a material default under
this Agreement, then the particular Scope and/or this Agreement shall, at Nabi’s
option, immediately terminate without payment of any amounts pursuant to
Section 22.

(b) If Nabi is in default of its material obligations under this Agreement or
any Scope, Biotest shall promptly notify Nabi in writing of any such default.
Nabi shall have a period of thirty (30) days from the date of receipt of such
notice within which to cure such default; provided, that, if Nabi fails to cure
such breach within the specified cure period, then the particular Scope and/or
this Agreement shall, at Biotest’s option, immediately terminate.
Notwithstanding the cure period specified in the preceding sentence, if Nabi
fails to make any payment to Biotest within thirty (30) days of the end of the
time period specified in a Scope, Biotest may, in its discretion, suspend
performance of the relevant Program until Biotest receives such outstanding
payment.

17. DISPUTE RESOLUTION.

(a) In the event of any dispute, controversy or Action arising out of or
relating to this Agreement, a Scope or a Program, then senior executives of Nabi
and Biotest shall meet (in person or telephonically) as promptly as practicable
after notice of such dispute, controversy or Action (but in no event more than
seven (7) business days after) to resolve in good faith such dispute.

 

- 17 -



--------------------------------------------------------------------------------

(b) If Nabi and Biotest are unable to satisfactorily resolve such dispute,
controversy or Action, then such dispute, controversy or Action shall be settled
by binding arbitration, before three (3) arbitrators, which shall be the sole
and exclusive procedure for the resolution of any such dispute, controversy or
Action. Within ten (10) calendar days after receipt of a notice of intention to
arbitrate sent by one Party, each of Nabi and Biotest shall designate in writing
one (1) arbitrator to resolve the dispute, which two (2) arbitrators shall, in
turn, jointly select a third arbitrator within twenty (20) calendar days of
their designation, failing which, the third arbitrator shall be appointed by the
American Arbitration Association (the “AAA”) in accordance with the Commercial
Arbitration Rules of the AAA. The arbitrators so designated (i) shall each be
experienced in commercial and business affairs and specifically have expertise
with businesses of types similar to that described in this Agreement, (ii) shall
not be employees, consultants, officers or directors of any Party or any
Affiliate of any Party, and (iii) shall not have received any compensation,
directly or indirectly, from any Party or any Affiliate of any Party during the
two (2) year period preceding the date of designation. The arbitration
proceedings shall be governed by the Commercial Rules of the AAA but need not be
administered by that organization. The Parties hereto shall request the
arbitrators to use their best efforts to rule on each disputed issue within
thirty (30) calendar days after the completion of the hearings; provided,
however, that the failure of the arbitrators to so rule during such period shall
not affect or impair the validity of any arbitration award. The determination of
the arbitrators as to the resolution of any dispute shall be final, binding and
conclusive upon all Parties hereto. All rulings of the arbitrators shall be in
writing, with the reasons for the ruling given, and shall be delivered to the
Parties hereto. Each Party shall pay the fees of its respective designated
arbitrator and its own costs and expenses of the arbitration and the fees of the
third arbitrator shall be paid fifty percent (50%) by each of Nabi and Biotest;
provided, that the arbitrators shall have the discretion to equitably allocate
all fees and expenses of the arbitration (both of the arbitrators and the
Parties themselves) based on the nature and outcome of the dispute. The place of
the arbitration shall be New York, New York. Any arbitration award may be
entered in and enforced by any court having jurisdiction thereof and the Parties
hereby consent and submit to the jurisdiction of the courts of any competent
jurisdiction for purposes of the enforcement of any arbitration award. The
Parties agree that after a clear and specific factual finding has been made with
respect to a particular factual matter by the arbitrators pursuant to this
Section 17(b), such clear and specific factual finding shall be deemed to have
been finally determined by the Parties for all purposes under this Agreement
and, thereafter, no Party shall have the right to seek any contrary
determination in connection with any later arbitration proceeding.

18. INDEMNIFICATION; LIMITATION OF LIABILITY.

(a) Indemnification by Biotest. Biotest shall indemnify and defend Nabi, its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents, Representatives, successors and permitted assigns (“Nabi
Indemnitees”) against, and agrees to hold them harmless from, any Losses
sustained or incurred, to the extent arising from, in connection with, or
otherwise with respect to (i) Biotest’s breach of any of the representations,
warranties or covenants (including failure to perform a Program in accordance
with the Specifications) contained in this Agreement or a Scope, except to the
extent such breach was caused by a breach

 

- 18 -



--------------------------------------------------------------------------------

by Nabi or its Affiliates of their respective representations, warranties or
covenants contained in the Asset Purchase Agreement or any Other Agreements (as
defined in the Asset Purchase Agreement), (ii) the gross negligence or
intentional misconduct of Biotest in the performance of its obligations under
this Agreement or a Scope related to a Program, or (iii) the infringement by
Biotest, to the extent arising from Biotest Program Manufacturing Know How or
Biotest IP, of any patents or other intellectual property rights vested in any
Third Party; provided, that, if such Losses arise in whole or in part from any
circumstance for which Nabi is required to indemnify any Biotest Indemnitee
pursuant to Section 18(b) below, then the amount of the Losses payable by
Biotest pursuant to this Section 18 shall be reduced by an amount in proportion
to the percentage of Nabi’s responsibilities for such Losses, as determined in
accordance with Section 17 or in a binding settlement between the Parties.

(b) Indemnification by Nabi. Nabi shall indemnify and defend Biotest, its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents, Representatives, successors and permitted assigns
(“Biotest Indemnitees”) against, and agrees to hold them harmless from, any
Losses sustained or incurred, to the extent arising from, in connection with, or
otherwise with respect to (i) personal injury or property damage to a
participant in a Program, any employee of the Biotest Indemnitee or any Third
Party directly or indirectly caused by the Process, Drug Product, Drug Substance
or a Program; (ii) the harmful or otherwise unsafe effect of the Process, Drug
Product, Drug Substance or a Program, including, without limitation, a Claim
based upon Nabi’s or any other person’s use, consumption, sale, distribution,
promotion, marketing or use of any substance, including a Drug Substance or a
Drug Product; (iii) the gross negligence or intentional misconduct of Nabi in
the performance of its obligations under this Agreement or a Scope related to a
Program; (iv) Nabi’s breach of any of the representations, warranties or
covenants contained in this Agreement or a Scope; provided, that, if such Losses
arise in whole or in part from any circumstance for which Biotest is required to
indemnify any Nabi Indemnitee pursuant to Section 18(a) above, then the amount
of the Losses payable by Nabi pursuant to this Section 18 shall be reduced by an
amount in proportion to the percentage of Biotest’s responsibilities for such
Losses, as determined in accordance with Section 17 or in a binding settlement
between the Parties.

(c) Procedures.

(i) In order for any Nabi Indemnitee or Biotest Indemnitee (each, an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a Claim made by any
Person against the Indemnified Party (a “Third-Party Claim”), such Indemnified
Party must notify the Party which may be required to indemnify the Indemnified
Party therefor (the “Indemnifying Party”) in writing (and in reasonable detail)
of the Third-Party Claim within fifteen (15) Business Days after receipt by such
Indemnified Party of notice of the Third-Party Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been actually
and materially prejudiced as a result of such failure (except that the
Indemnifying Party shall not be liable for any expenses incurred during the
period in which the Indemnified Party failed to give such notice).

 

- 19 -



--------------------------------------------------------------------------------

Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within five (5) Business Days after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third-Party Claim.

(ii) If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party. Should the Indemnifying Party so elect to assume the defense
of a Third-Party Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof. If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense thereof (other than during any period in which the
Indemnified Party shall have failed to give notice of the Third-Party Claim as
provided above). If the Indemnifying Party chooses to defend or prosecute a
Third-Party Claim, all the Indemnified Parties shall reasonably cooperate in the
defense or prosecution thereof. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such Third-Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, the Indemnified Party shall not admit any liability with respect to, or
settle, compromise or discharge, such Third-Party Claim without the Indemnifying
Party’s prior written consent (which consent shall not be unreasonably
withheld). If the Indemnifying Party assumes the defense of a Third-Party Claim,
the Indemnified Party shall agree to any settlement, compromise or discharge of
a Third-Party Claim that the Indemnifying Party may recommend and that by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third-Party Claim, which releases the Indemnified Party
completely in connection with such Third-Party Claim and that would not
otherwise adversely affect the Indemnified Party.

(iii) Notwithstanding Section 18(c)(2), the Indemnifying Party shall not be
entitled to control, and the Indemnified Party shall be entitled to have sole
control over, the defense or settlement of any claim if any of the following
conditions are not satisfied:

(A) the Indemnifying Party shall acknowledge in writing that it shall be fully
responsible for all Losses relating to such proceeding;

(B) the Indemnifying Party must diligently defend such proceeding;

(C) the Indemnifying Party must furnish the Indemnified Party with evidence
reasonably satisfactory to the Indemnified Party that the financial resources of
the Indemnifying Party, in the Indemnified Party’s reasonable judgment, are

 

- 20 -



--------------------------------------------------------------------------------

and will be sufficient (when considering Losses in respect of all other
outstanding claims) to satisfy any Losses relating to such proceeding;

(D) such proceeding shall not involve criminal actions or allegations of
criminal conduct by the Indemnifying Party, and shall not involve claims for
specific performance or other equitable relief; and

(E) there does not exist, in the Indemnified Party’s good faith judgment based
on the advice of outside legal counsel, a conflict of interest which, under
applicable principles of legal ethics, would reasonably be expected to prohibit
a single legal counsel from representing both the Indemnified Party and the
Indemnifying Party in such proceeding.

(iv) In the event any Indemnified Party should have a claim against any
Indemnifying Party under Section 18(a) or Section 18(b) that does not involve a
Third-Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability that it may have to such Indemnified Party under
Section 18(a) or Section 18(b), except to the extent that the Indemnifying Party
demonstrates that it has been actually and materially prejudiced by such
failure. If the Indemnifying Party disputes its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved through arbitration proceedings
(and not by litigation) consistent with Section 17(b).

(d) Calculation of Losses.

(i) Subject to Section 18(d)(ii), the amount of any Losses for which
indemnification is provided under Section 18(a) or Section 18(b) shall be
(A) increased to take account of any net tax cost incurred by the Indemnified
Party arising from the receipt of indemnity payments hereunder (grossed up for
such increase), and (B) reduced to take account of any net tax benefit
immediately realized by the Indemnified Party in cash arising from the
incurrence or payment of any such Losses. In computing the amount of any such
tax cost or tax benefit, the Indemnified Party shall be deemed to recognize all
other items of income, gain, loss deduction or credit before recognizing any
item arising from the receipt of any indemnity payment under Section 18(a) or
Section 19(b) or the incurrence or payment of any indemnified Losses.

(ii) The amount of Losses recoverable by an Indemnified Party under
Section 18(a) or Section 18(b) shall be reduced by the amount of any payment
received from an insurance carrier or other third-party indemnitor by such
Indemnified Party (or an Affiliate thereof) with respect to the Losses to which
such claim for indemnification relates, net of the cost of collection and any
increase in insurance cost resulting from such recovery. If an Indemnified Party
(or an Affiliate) receives any insurance payment in

 

- 21 -



--------------------------------------------------------------------------------

connection with any claim for Losses for which it has already received an
indemnification or other third-party indemnity payment from the Indemnifying
Party, it shall pay to the Indemnifying Party (as defined below), within thirty
(30) days of receiving such insurance payment, an amount equal to the excess of
(A) the amount previously received by the Indemnified Party under Section 18(a)
or Section 18(b), as applicable, with respect to such claim plus the amount of
the insurance payments directly related to such claim received by the
Indemnified Party, over (B) the amount of Losses with respect to such claim
which the Indemnified Party has become entitled to receive under Section 18(a)
or Section 18(b), as applicable.

(e) Limitations on Consequential Damages.

(i) Consequential Damages Waiver. EXCEPT TO THE EXTENT RESULTING FROM A BREACH
OF SECTION 10 UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY OR ANY THIRD PARTY FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL
DAMAGES ARISING IN CONNECTION WITH THIS AGREEMENT, A SCOPE OR ANY DOCUMENTS OR
APPENDICES RELATED THERETO.

(ii) For purposes of the limitations set forth in Section 18(d)(i) above, direct
damages shall be deemed to include all Third Party damages, including
consequential or incidental damages, for which the arbitrators, in accordance
with Section 17 or a court of law or other governing tribunal or agency,
determines a party to be responsible and/or liable.

(iii) Nabi and Biotest shall reasonably cooperate with each other in resolving
any claim or liability with respect to which one Party is obligated to indemnify
the other under this Agreement, including by making commercially reasonable
efforts to mitigate or resolve any such claim or liability.

19. REPRESENTATIONS, WARRANTIES AND COVENANTS.

(a) Nabi hereby represents and warrants to Biotest that Nabi has legal title
and/or a valid license to the Products, Drug Product and Drug Substance (with
rights to allow Biotest to perform the services hereunder) and that Biotest’s
performance of a Program (including its use of the Process) will not violate or
infringe on the patents, industrial property rights, trade secrets, trademarks,
tradenames, servicemarks, copyrights or any other intellectual property rights
of any Third Party. Nabi further represents and warrants that prior to the
commencement of any Program under this Agreement it shall be entitled to supply
Nabi Confidential Information to Biotest.

(b) To the best of Nabi’s knowledge, it hereby represents and warrants to
Biotest that the Drug Substance and Drug Product are and will be in compliance
with all federal, state and local laws and regulations required for use,
distribution and testing of such materials and that such materials pose no
environmental risk.

 

- 22 -



--------------------------------------------------------------------------------

(c) To the best of Nabi’s knowledge, it hereby represents to Biotest that any
technical or regulatory information or documentation supplied by Nabi or on its
behalf to Biotest (including, but not limited to, process details, analytical
methods, Specifications, development reports, technology transfer documents,
plans, engineering documents and other documents) and required for execution of
a Program is accurate and suitable for its intended use in all material
respects.

(d) Each Party hereby represents and warrants to the other Party that it has
full power and authority to enter into, deliver and perform its obligations
under this Agreement, and it has taken all action required to authorize the
execution and delivery of this Agreement and to consummate the transactions
contemplated hereby, and the person signing this Agreement on behalf of such
Party has been duly authorized to act on behalf of and to bind such Party.

(e) Biotest warrants and represents that (i) each Program will be performed in
accordance with Nabi’s past practice, as and to the extent disclosed to Biotest,
(ii) it will use all commercially reasonable efforts to achieve the estimated
deadlines for a Program, and (iii) after applicable regulatory approval of the
Process and the Drug Product, Biotest will not knowingly ship Drug Substance to
Nabi that is considered to be adulterated or misbranded, within the meaning of
the U.S. Food, Drug & Cosmetics Act, or any comparable U.S. laws, rules or
regulations as a result of any act or omission of Biotest, unless Nabi has
authorized Biotest in writing to do so.

(f) BIOTEST MAKES NO EXPRESS OR IMPLIED WARRANTY AS TO ANY PROGRAM, PROCESS, ANY
PRODUCT, DRUG SUBSTANCE, DRUG PRODUCT, ANY OTHER PRODUCTS OR SERVICES OR ANY
OTHER ACTIVITIES OF BIOTEST HEREUNDER, INCLUDING ANY WARRANTY AS TO
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND DISCLAIMS ALL SUCH
WARRANTIES, EXPRESS OR IMPLIED, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN.

(g) Biotest warrants and represents that (i) it has never been and is not
currently, a Debarred Entity and (ii) to the best of its knowledge no Debarred
Entity or Debarred Individual, including any subcontractors or third parties,
will perform any services hereunder on Nabi’s behalf. In the event that Biotest
becomes aware of FDA investigations of, or debarment proceedings against,
Biotest or any Person performing a Program, Biotest will immediately notify Nabi
of any such circumstances during the term of this Agreement.

(h) Each Party represents and warrants that all activities conducted pursuant to
this Agreement shall be in compliance with all applicable laws in the United
States.

20. FORCE MAJEURE.

Either Party shall be excused from performing its respective obligations under
this Agreement or any Scope if its performance is delayed or prevented by any
event beyond such Party’s reasonable control, including, but not limited to,
acts of God, fire, explosion,

 

- 23 -



--------------------------------------------------------------------------------

weather, disease, war, terrorism, insurrection, civil strife, riots, government
action, power failure, inability to obtain raw materials, or the other Party’s
or its Affiliates’ failure to perform its respective obligations under Asset
Purchase Agreement or any Other Agreement, provided that such performance shall
be excused only to the extent of and during such disability. Any time specified
for completion of performance under a Scope falling due during or subsequent to
the occurrence of any or such events shall be automatically extended for a
period of time reasonably necessary to recover from such disability. Biotest
will promptly notify Nabi if, by reason of any of the events referred to herein,
Biotest is unable to meet any such time for performance specified in a Scope and
will, upon written request from Nabi, but at Nabi’s sole cost and expense,
repeat that part of the applicable Program affected by the disability. If the
event of force majeure continues for a period greater than ninety (90) days,
then the unaffected Party may terminate this Agreement immediately by notice in
writing to the affected Party.

21. USE OF NAMES.

Subject to the prior approval of the other Party (such approval not to be
unreasonably withheld), each Party shall be permitted to use the name and logo
of the other Party in the “promotion of its business.” The promotion of a
Party’s business means use in (i) sales and marketing materials, (ii) web sites,
and (iii) other customary promotional business uses agreed to by the Parties.
Without the consent of the other Party, such usage shall be limited to general
factual statements concerning the relationship between Biotest and Nabi,
including, without limitation, that Biotest and Nabi have entered into an
agreement for the provision of manufacturing services to Nabi but shall not
include any financial terms.

22. TERM; TERMINATION.

(a) Unless earlier terminated in accordance with the other provisions of this
Agreement, this Agreement shall commence on the Effective Date and shall
continue in full force and effect until December 31, 2009. Nabi may, for any
reason and at any time, terminate a Program and its related Scope or any
purchase order(s) submitted under a particular Scope (without terminating the
entire Agreement) prior to completion of that Program, by providing Biotest
written notice of termination of such Program (a “Termination Notice”) and then
paying the following amounts on account of the termination, unless specifically
stated otherwise in a Scope:

(i) documented costs related to the Binding Portions of the terminated
Program/Scope (or related purchase order(s)) that would have otherwise been
payable as Service Fees in accordance with Article 8 (e.g., personnel and
facilities costs) if the Program/Scope or purchase order had been completed and
that have either been (A) incurred prior to delivery of the Termination Notice
or (B) committed or are otherwise non-cancelable, except in the case of (B) to
the extent such costs are recovered through Biotest’s use of the manufacturing
capacity that had otherwise been committed to such Program/Scope to manufacture
other products; and

 

- 24 -



--------------------------------------------------------------------------------

(ii) to the extent not previously paid, any previously invoiced Service Fees
related to the terminated Program or purchase order(s).

(b) The fees and expenses described in this Section 22 shall not be payable with
respect to any Scope terminated by Nabi due to a force majeure event in excess
of ninety (90) days (as described in Section 20) or for Biotest’s breach or
insolvency.

(c) Notwithstanding anything to the contrary contained in this Agreement, Nabi
may terminate this Agreement at any time, with or without cause, effective upon
written notice to Biotest of not less than thirty (30) days. If Nabi terminates
this Agreement pursuant to the foregoing sentence, Nabi shall only be liable for
payment of the applicable costs and Service Fees incurred, as specified in the
provisions of subsection (a) above.

(d) Either Party shall have the right to immediately terminate this Agreement,
effective upon written notice of such termination, in the event that:
(i) voluntary or involuntary proceedings by or against the other party are
instituted in bankruptcy under any insolvency law, which proceedings, if
involuntary, shall not have been dismissed within sixty (60) days after the date
of filing, (ii) a receiver or custodian is appointed for the other Party,
(iii) proceedings are instituted by or against the other Party for corporate
reorganization or dissolution of such Party, which proceedings, if involuntary,
shall not have been dismissed within sixty (60) days after the date of filing,
(iv) the other Party makes an assignment for the benefit of creditors, or
(v) substantially all of the assets of the other party are seized or attached
and not released within sixty (60) days thereafter.

(e) The termination of this Agreement for any reason shall not relieve either
Party of its obligation to the other Party for obligations in respect of
(i) compensation for services performed (Sections 8, 9 and 22 and pursuant to
any effective Scope) (ii) confidentiality and non-use of information
(Section 10), (iii) work product (Section 11), (iv) inventions and patents
(Section 12), (v) insurance (Section 14), (vi) indemnification (Section 18), and
(vii) consents for advertising purposes and publications (Section 23).

23. MISCELLANEOUS.

(a) Assignment; Binding Effect. This Agreement and any Scope entered into
hereunder shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns; provided, however, that neither
Party may sell, transfer, assign, license, sublicense, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
may be granted, withheld or conditioned at such other Party’s sole and absolute
discretion; provided, further, that any permitted assignment shall protect the
non-assigning Party’s rights under this Agreement. Notwithstanding the
foregoing, either Party may, without such consent, assign this Agreement or any
Scope entered into hereunder (i) in connection with the transfer or sale of all
or substantially all of the assets of such Party or, in the case of Nabi, its
rights to the Drug Substance, the Products, or the Drug Product; (ii) in the
event of the merger or consolidation of a Party hereto with another company,
except in the case of a merger or

 

- 25 -



--------------------------------------------------------------------------------

consolidation of Biotest with a competitor of Nabi; (iii) to any Affiliate of
the assigning Party. Any purported assignment in violation of the preceding
sentence shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement and any existing Scopes, provided however that
if Nabi assigns this Agreement or a Scope to an Affiliate, Nabi shall continue
to remain obligated under this Agreement. For the purposes of this Section 23, a
competitor of Nabi refers to any Third Party with research or development
programs or marketable products that target nicotine addiction or
treatment/prevention of Staphylococcus aureus infections.

(b) No Third-Party Beneficiaries. Except as otherwise set forth under
Section 18, this Agreement is solely for the benefit of the Parties hereto and
their respective Affiliates and no provision of this Agreement shall be deemed
to confer upon any Person, other than the Parties, the Nabi Indemnitees and the
Biotest Indemnitees any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without reference to this Agreement.

(c) Notice. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) when received, if delivered personally, (ii) when transmitted by facsimile
(with confirmation of transmission), (iii) upon receipt, if sent by registered
or certified mail (postage prepaid, return receipt requested), and (iv) the day
after it is sent if sent for next-day delivery to a domestic address by
overnight mail or courier, to the Parties at the following addresses:

If to Nabi:

Nabi Biopharmaceuticals

12276 Wilkins Avenue

Rockville, MD 20852

Attention:

  General Counsel

Facsimile:

  301.770.3099

with a copy (which shall not constitute notice) sent concurrently to:

Hogan & Hartson L.L.P.

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention:

  Michael C. Williams

Facsimile:

  202.637.5910

 

- 26 -



--------------------------------------------------------------------------------

If to Biotest:

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd., N.W.

Boca Raton, Florida 33487

Attention:

  Michael Ramroth

Facsimile:

  +49 6103 801 347

with a copy (which shall not constitute notice) sent concurrently to:

Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

Attention:

  Michael Ramroth

Facsimile:

  +49 6103 801 347

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

(d) Choice of Law. This Agreement, any Scopes entered into hereunder, and all
matters arising directly or indirectly hereunder (including any Claim or
controversy arising out of or relating to this Agreement), shall be governed by
the law of the State of New York without regard to conflict of law principles
that would result in the application of any law other than the laws of the State
of New York.

(e) Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
hereof.

(f) Waiver. The failure of any Party to enforce any condition or part of this
Agreement at any time shall not be construed as a waiver of that condition or
part, nor shall it forfeit any rights to future enforcement thereof.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy such determination
shall not affect the enforceability of any others or the remainder of this
Agreement.

(h) Entire Agreement. This Agreement (and any Appendices attached hereto)
contains the entire agreement of the Parties hereto with respect to the
performance of any Program by Biotest for Nabi, superseding all negotiations,
prior discussions and preliminary agreements made prior to the date hereof. This
Agreement shall take precedence over all terms, conditions and provisions on any
purchase order form or form of order acknowledgment or other document purporting
to address the same subject matter (other than a Scope), made after the date
hereof, except that if there is any conflict between the terms of this Agreement
and the Quality Agreement, the Quality Agreement shall govern.

 

- 27 -



--------------------------------------------------------------------------------

(i) Modification; Counterparts. This Agreement and any Scope may not be waived,
released, discharged, changed, amended, supplemented or otherwise modified
except by an instrument in writing signed by all the Parties hereto, which
instrument shall make specific reference to this Agreement and any Scope and
shall express the plan or intention to modify same. This Agreement may be
executed manually or by facsimile by the Parties, in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement, along with any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other means of electronic transmission, shall be treated in all
manner and respects and for all purposes as an original signature, agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

(j) Forms. The Parties recognize that, during the Term, a purchase order,
acknowledgement form or similar routine document other than a Scope
(collectively, “Forms”) may be used to implement or administer provisions of
this Agreement. Therefore, the Parties agree that the terms of this Agreement
will prevail in the event of any conflict between this Agreement and the printed
provision of such Forms, or typed provisions of such Forms that add to, vary,
modify or are at conflict with the provisions of this Agreement with respect to
any Product or Drug Substance sold hereunder.

(k) Guarantee. Biotest AG hereby irrevocably and unconditionally guaranties and
promises to pay, upon Nabi’s demand following payment default of Biotest, in
lawful money of the United States of America, any and all payment obligations of
Biotest from time to time owed to Nabi under this Agreement, subject to any
applicable cure period. Notwithstanding the foregoing, Biotest AG’s aggregate
liability pursuant to this guarantee shall not exceed Three Million Dollars
($3,000,000). Separate action or actions may be brought and prosecuted against
Biotest AG, whether or not any action is brought or prosecuted against Biotest
or whether Biotest is joined in any such action or actions. Biotest AG further
agrees that if Biotest shall fail to fulfill any of its obligations under this
Agreement, Biotest AG will provide money damages, as a principal obligor, and
not as a surety. This is a continuing guaranty of the payment obligations and
may not be revoked and shall not otherwise terminate unless and until the
payment obligations have been indefeasibly paid and performed in full. Biotest
AG represents and warrants that it will personally receive a substantial
economic benefit from the transactions giving rise to the obligations of Biotest
under this Agreement. Biotest acknowledges that Nabi would not execute this
Agreement and related agreements if it did not receive this guaranty.

[Signature Page Follows]

* * * * *

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

NABI BIOPHARMACEUTICALS By:  

/s/ Leslie Hudson

Name:   Leslie Hudson, Ph.D. Title:   President and Chief Executive Officer
BIOTEST PHARMACEUTICALS CORPORATION By:  

/s/ Michael Ramroth

Name:   Dr. Michael Ramroth Title:   President BIOTEST AG By:  

/s/ Gregor Schulz

Name:   Dr. Gregor Schulz Title:   Chief Executive Officer By:  

/s/ Michael Ramroth

Name:   Dr. Michael Ramroth Title:   Chief Financial Officer